department of the treasury internal_revenue_service ‘teige eo examination fulton street room brvekdye wy t1201 date date orl xx date address address tax_exempt_and_government_entities_division number release date legend org organization name org address person to contact taxpayer_identification_number identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district of columbia march 20xx dear this is a final_determination regarding your exempt status under sec_501 of the internal_revenue_code irc recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is hereby revoked effective january 20xx because it is determined that you are not operated exclusively for an exempt_purpose sec_501 exempts from taxation organizations which are organized and operated exclusively for charitable or educational_purposes no part of the net_earnings of which inure to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which do not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office we have determined that you are not operating exclusively for any charitable purpose educational purpose or any other exempt_purpose our examination reveals that you are not engaged primarily in activities which accomplish charitable educational or other exempt purposes as required by sec_1_501_c_3_-1 your activities more than insubstantially furthered non-exempt purposes we are revoking your exemption from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for all years beginning january 20xx processing of income_tax retums and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses ‘you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call too-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours vicki l hansen acting director eo examinations enclosure publication tax exempt and org adoress department of the treasury internal_revenue_service tege eo examination commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a fina revocation letter ifyou do not agree with aur proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision applicable law and arguments in support of your position your protest should include a statement of the facts the an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34808f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will aigo notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is rot a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please cali the contact person at the telephone number shown in the heading of this letter the most convenient time to cail if we need to contact you thank you for your cooperation if you write please provide a telephone number and sincarely marsha ramirez director eo examinations enclosures publication publication report of examination letter catalog number form 886-a rew date schedule number or exhibit explanations of items ‘name of taxpayer org legend org organization name kyz state company -saddress address website website president president tax identification_number year period ended city city co-1 december 20xx xx date issue whether org qualifies for exemption under sec_501 of the internal_revenue_code whether org should file exemption under facts org was established immediately following hurricane katrina in according to the organization’s administrative file the organization was formed to help build women the organization also stated that it would assist victims of hurricane katrina specifically women through various development programs the members and membership fees are dollar_figure annually membership requirements according to the president president the organization was formed to assist women families and communities the purpose as stated in the organization’s pamphlet is to bring together business women of diverse occupations and lifestyles and provide them with the opportunities to help themselves and others grow personally and professionally through leadership education networking support and recognition following hurricane katrina the organization assisted with co-1 job placement training and job retention organization’s normal activities include networking parties mixers bake sales car washes and golf tournaments to raise funds the organization also occasionally receives donations there are atotal of stated that all members must meet one of the following baccalaureate or higher degree from an accredited university individual with at least years of professional work experience individual who is a business owner and generated a minimum of dollar_figure gross annual revenues and associate members must work along committee chair for months to be request and be considered for full membership according to the organization’s website the organization was clearly formed for the common interest of women business owners and networking in the greater city area the website provides information regarding membership membership benefits partners business partnership and business directory for members the website also listed activities that the organization engages in team pwn mentorship program women daily health awareness back to work rainbow kids and katrina rita employ now __publisho rs gov department of the treasury-internal revenue service form 886-a catalog numtbor page law explanations of items tax identification nomber vear period ended schedule number or exhibit form 886-a ev iamary ‘name of taxpayer org sec_501 e states that corporations and any community chest fand or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office december 20xx tax-regs sec_1 -1 states that organizations organized and operated for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals a organizational and operational tests in general b organizational_test in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or mote of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in section dollar_figure c as defined and elaborated in paragraph of this section an organization is organized exclusively for one or more exempt purposes only if its articles of organization refereed to in this section as its articles as defined in subparagraph of this paragraph b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes ii in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes stated in section limit the purposes of such organization to one or more exempt purposes and publish no ts gov department of the treasury-tnternal revenue service form 886-a catalog number 20sl0w page ‘schedule mumber or exhibit explanations of items ‘tax identification nomber year period ended form rev date ‘name of taxpayer org c therefore an organization which by the terms of its articles is formed ‘for literary and scientific purposes within the meaning of sec_501 of the code shall if it otherwise meets the requirements in this paragraph be considered to have met the organizational_test similarly articles stating that the organization is created solely to receive contributions and pay them over to organizations which are described in sec_501 and exempt from taxation under sec_501 are sufficient for purposes of the organizational_test moreover itis sufficient if the articles set forth the purpose of the organization to be the operation of a school for adult education and describe in detail the manner of the operation of such school in addition if the articles state that the organization is formed for charitable purposes such articles ordinarily shall be sufficient for purposes of the organizational_test see subparagraph of this paragraph for rules relating to construction of terms december 20xx_ iii an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in section dollar_figure c thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code iv in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which such organization is created are broader than the purposes specified in sec_501 the fact that the actual operations of such an organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test similarly such an organization will not meet the organizational_test as a result of statements or other evidence that the members thereof intend to operate only in furtherance of one or move exempt purposes revrul_80_287 a nonprofit lawyer referral service arranges at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name is on an approved list maintained by the organization any further contact between the lawyer and the client is arranged without the involvement of the organization the referral service is not exempt under sec_501 c of the code but is exempt as a business league under sec_501 publish no irs gov department ofthe treasury-interaal revenue service form 886-a catalog number 20810w page law form 886-a rev date ‘name of taxpayer tax identification_number yeat period ended explanations of items ‘schedule number or exhibit org internal_revenue_code sec_501 c states that business_leagues chambers_of_commerce zeal-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit anid no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual december 20xx revrul_76_400 a nonprofit membership_organization of business and professional women that promotes acceptance of women in business and the professions qualifies for exemption under code section dollar_figure c the organization was formed as a membership_organization of business and professional women to promote the acceptance of women in business and the professions government’s position org primary purpose is clearly a business league that emphasizes education and business professional development though the organization does participate in helping charitable classes such as katrina victims and children it is not the organization’s primary purpose the primary purpose is for women business owners to grow and network with other business owners in the city area the organization exhibits several characteristics of a business teague such as membership membership directory sponsors and development seminars based on the facts and circumstances of the organization we recommend that the organization be revoked for tax_year ending december 20xx we also recommend that the organization apply for exemption under c taxpayer's position the taxpayer’s position is not known at this time conclusion as a result of our examination period ended december 20xx we have determined that your organization does not qualify as an exempt_organization under sec_501 we recommend org fill out form_1024 and apply for exemption under c a completed application along with the appropriate fee should be mailed to address city xyz form 886-a catalog number 20810w page publish o ts gov department ofthe treasury- nternal revenue service
